     Case 3:96-cr-00001-HDM-NA Document 213 Filed 05/14/20 Page 1 of 1


 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                 Case No. 3:96-cr-00001-HDM
 9                            Plaintiff,
           v.                                              ORDER
10
     JOSEPH MARTIN BAILIE,
11
                              Defendant.
12

13
           The defendant has filed a supplement to his pending 28
14
     U.S.C. § 2255 motion, and the government has filed a response.
15
     (ECF Nos. 199 & 205). The defendant has moved for leave to file
16
     a reply to the government’s response to his supplement. (ECF No.
17
     209). The defendant’s motion for leave to file a reply is
18
     granted. The defendant shall detach and file his reply within
19
     five days of the date of this order. The court will consider the
20
     supplement and responses thereto as part of the pending § 2255
21
     litigation, along with all other related filings.
22
           IT IS SO ORDERED.
23
           DATED: This 14th day of May, 2020.
24

25
                                        ____________________________
26                                      UNITED STATES DISTRICT JUDGE
27

28


                                           1
